HANSEN, Chief Judge,
concurring in part and dissenting in part:
I concur with the lead opinion in all aspects except that part of the holding that the military judge erred when he admitted Prosecution Exhibits 3, 4, and 5. A statement is admissible under Military Rule of Evidence 803(24) when it has “equivalent circumstantial guarantees of trustworthiness” as determined by the court in light of the three criteria in Mil.R.Evid. 803(24)(A)-(C). To determine the truthworthiness of a statement, we must not only look at the statement with an eye to where it stands in the totality of the evidence, but also to the specific circumstances under which it was given.
In analyzing the immediate surrounding circumstances of the statements in question, it is imperative to note that Alice Mae Harrington King voluntarily made the three statements and is solely responsible for instigating these four charges against appellant. The CID agents recorded Mrs. King’s recitation of the facts without prompting her or asking her any leading questions. After giving each statement, Mrs. Bang re-read each one, initialed and corrected errors, and signed each one. The first statement was given on 18 June 1981, less than one month after the first date and sexual encounter between her and appellant. The second statement was given on 25 June 1981. The third statement was given on 1 July 1981 and detailed the events, including sexual intercourse, which occurred on the previous night, 30 June 1981. As Mrs. King testified in court, these three statements were given remarkably close in time to the events they recapitulated, thereby mitigating the risks of insincerity and faulty memory. United States v. Iaconetti, 406 F.Supp. 554 at 559, aff’d 540 F.2d 574 (2d Cir.1976). The immediate circumstances surrounding her statements are equivalent in reliability to the first 23 exceptions to the hearsay rule. United States v. Williams, 573 F.2d 284 (5th Cir.1978); United States v. Leslie, 542 F.2d 285 (5th Cir.1976).
Analyzing the statements in light of the overall sequence of events, their trustworthiness becomes even more firmly established. Mrs. King and appellant were involved in an ongoing, growing relationship which ultimately resulted in marriage. The consensual sexual acts described in the three statements are consistent with the relationship which was developing between appellant and the future Mrs. King. The acts become cognizable by the criminal process because Mrs. King was a minor. At trial, Mrs. King’s testimony ratified and confirmed virtually every substantive part of the three statements except those specific statements admitting that she and the appellant had engaged in various sexual activities which were the bases of the charges. She admitted visits to her house by appellant, dates with appellant including visits to his BOQ room, familiarity with the details of his room and the interior of the Linda Motel, her clothing left in his BOQ room, and the manner in which appellant concealed her in his car to avoid being seen by the MP’s when returning from the Linda Motel. Mrs. King denies only the occurrence of the sexual acts while admitting to being with the appellant at all the times in question. Significantly, the first time she told a story inconsistent with her previously sworn statements was at trial, approximately four months after making the statements, three months after refusing to testify at the Article 32 investigation on the advice of her husband’s counsel and two months after her marriage to the appellant. In light of all these facts prior to and since the events in question, and noting the escalating relationship between the two people, the statements appear to be reliable and *998trustworthy documentations of what actually occurred.
As the lead opinion points out, this Court has observed in United States v. Whalen, 15 M.J. 872 (A.C.M.R.1983) that the government can use independent evidence to support the trustworthiness of a statement and justify its admission. Just as in Whalen, the circumstances here establish the statements’ trustworthiness. In that case, the statement was admitted under the hearsay rule because it was given voluntarily, “was made shortly after the incident, and was reduced to writing and sworn.” Id. at 878. The declarant as well as the agents to whom the declarations were made were subject to cross-examination before the court. This opportunity for confrontation, along with the identical circumstances surrounding the taking of the statements, exists in the present case and likewise establishes the trustworthiness of the statements.
The Federal courts allow an exception to the hearsay rule when similar indicia of reliability are present. United States v. Leslie, supra; United States v. Iaconetti, supra, 406 F.Supp. 554 at 559 (2d Cir.1976); Chestnut v. Ford Motor Co., 445 F.2d 967 (4th Cir.1971), and United States v. Williams, 573 F.2d 284 (5th Cir.1978). In Williams, a prior inconsistent affidavit was admissible under Mil.R.Evid. 803(24) because: (1) the declarant admitted making the statement, (2) the statement was given closer in time to the actual events, (3) the affidavit contained handwritten changes by the declarant indicating that he had carefully examined it, and (4) the declarant was available for cross-examination before the jury, thus allowing the jury to observe his demeanor.
In Leslie, the court relied on Mil.R.Evid. 803(24) to justify receiving evidence of a “turncoat” witness when similar indicia of reliability were present, including a fifth indicator, that the declarant admitting making the statements in question. All five indicia of reliability exist in the present case.
The lead opinion finds the statements not trustworthy because the declarant had a strong motive to lie at the time the statements were given which can be found consistent with her in-court repudiation. In point of fact, the strongest motive to lie existed at the time of the trial. The declarant, the one who initiated the charges, has since married the accused. She now seeks to protect her source of emotional and financial support — her husband. I do not intend to belittle the atrocities apparently committed by the declarant’s father against her. Conceivably, the motive, as seen by the lead opinion, to falsify by accusing appellant as the one who got her pregnant to protect her father could exist. However, a stronger motive exists to lie on the stand and protect her present husband. It is hard to believe that the relationship which was developing did not lead to the sexual relationship described by Mrs. King in her earlier statements. Her explanation of innocently going to meet appellant at the Linda Motel and the reasons for going to his BOQ room casts a pale of falsehood on the rest of her testimony. If the acts were nonconsensual, a greater case for the lead opinion could be made; however, it appears to me that Mrs. King believes she has found the love and security in appellant that she did not have from her father and is therefore willing to “forgive and forget” the offenses by repudiating her previous statements. It is understandable, but it does not make her statements inadmissible. In such a case, it is a question of credibility and weight for the court members as fact finders to decide. United States v. Iaconetti, supra. The exceptions to the hearsay rule exist to admit reliable evidence and to aid the court in determining the truth. The military judge did not abuse his discretion in determining that the hearsay in question had equivalent circumstantial guarantees of trustworthiness as required by Mil.R.Evid. 803(24) and I would affirm the conviction.